                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY W. ELKINS, Jr., #Y24242,                 )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 18−cv–02019−SMY
                                                  )
 JON FATHEREE,                                    )
 JOHN DOE 1 and                                   )
 MR. VITALE,                                      )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Timothy Elkins, Jr., an inmate who is currently incarcerated at Sheridan

Correctional Center, brings this civil rights action pursuant to 42 U.S.C. § 1983 for constitutional

deprivations that occurred at Centralia Correctional Center (“Centralia”) and Southwestern Illinois

Correctional Center (“SWICC”). (Doc. 1). Plaintiff asserts three separate claims under the First

and/or Eighth Amendments against Warden Fatheree (Centralia warden), Lieutenant John Doe

(Centralia transport officer), and Warden Vitale (SWICC warden). (Doc. 1, pp. 2-7; Docs. 10 and

12). He seeks declaratory judgment, monetary damages, and injunctive relief. (Doc. 1, pp. 7-8).

       The Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this stage, the factual allegations of the pro se Complaint are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). During screening,

                                                 1
the Court will also consider whether any claims are improperly joined in this action. See George

v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                         The Complaint

       Plaintiff makes the following allegations in the Complaint: Warden Fatheree denied

Plaintiff access to toilet tissue at Centralia for five days (August 27 – September 1, 2018), even

after Plaintiff informed the warden and staff that he suffered from fecal incontinence resulting

from a bowel rupture and related surgery. (Doc. 1, pp. 3-4).

       An unknown officer (Lieutenant John Doe) sexually harassed Plaintiff while transporting

him from Centralia to court on August 24, 2018. Id. Plaintiff transferred from Centralia to SWICC

in late September. Warden Vitale transferred Plaintiff to another facility on October 3, 2018, in

retaliation against him for pursuing a sexual harassment complaint against Lieutenant Doe. (Doc.

1, pp. 4-5). Plaintiff seeks declaratory and monetary relief against the defendants, as well as an

order prohibiting prison officials from transferring him back to Centralia (or Menard Correctional

Center). (Doc. 1, p. 7).

                                               Claims

       Based on the allegations in the pro se Complaint, the Court deems it appropriate to

designate the following enumerated Counts:

       Count 1:        Eighth Amendment claim against Warden Fatheree for denying
                       Plaintiff access to toilet tissue at Centralia from August 27, 2018
                       until September 1, 2018.

       Count 2:        Eighth Amendment claim against Lieutenant John Doe for harassing
                       Plaintiff during transport from Centralia on August 24, 2018.

       Count 3:        First Amendment retaliation claim against Warden Vitale for
                       transferring Plaintiff out of SWICC on October 3, 2018.




                                                 2
The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under the Twombly pleading standard. 1

                                         Severance: Counts 2 and 3

        Plaintiff’s claims are improperly joined in this action. See FED. R. CIV. P. 18, 20. Each

claim involves a different defendant and arises from distinct transactions or occurrences. Only

Counts 2 and 3 share common facts (i.e., pertaining to harassment by Lieutenant Doe).

        District courts have broad discretion when deciding whether to sever claims or to dismiss

improperly joined defendants. See FED. R. CIV. P. 21; Owens v. Hinsley, 635 F.3d 950, 952 (7th

Cir. 2011). The Court will exercise its discretion at this time and sever Counts 2 and 3 into a

separate lawsuit. See FED. R. CIV. P. 18, 20(a)(2); George v. Smith, 507 F.3d at 607; Wheeler v.

Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017).

Count 1 shall remain in this action and is subject to preliminary review under 28 U.S.C. § 1915A.

                                          Merits Review: Count 1

        The allegations in Count 1 support an Eighth Amendment claim against Warden Fatheree

for depriving Plaintiff of toilet tissue for five days at Centralia. Prison officials violate the Eighth

Amendment when they respond with deliberate indifference to conditions of confinement that

deny inmates “the minimal civilized measure of life’s necessities” and thus create an excessive

risk to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
Constitution is implicated where a deprivation is prolonged or results in some harm to the plaintiff.

Del Raine v. Williford, 32 F.3dc 1024, 1033-34 (7th Cir. 1994).

       While mere discomforts and inconveniences do not offend the Constitution, (Caldwell v.

Miller, 790 F.2d 589, 600-01 (7th Cir. 1986)), Plaintiff’s allegations suggest that he suffered from

more than temporary discomfort or inconvenience when he was denied toilet tissue. Warden

Fatheree was allegedly aware of Plaintiff’s significant medical history and particular need for toilet

tissue but ignored his complaints about this deprivation. Count 1 is thus subject to further review.

                                         Pending Motions

       Plaintiff’s Motions for Leave to Proceed in forma pauperis (Docs. 5 and 7) will be

addressed in a separate order.

                                            Disposition

       IT IS HEREBY ORDERED that COUNT 2 against Defendant JOHN DOE 1 and

COUNT 3 against MR. VITALE are SEVERED into a new case, which shall be captioned:

TIMOTHY W. ELKINS, Jr., Plaintiff vs. JOHN DOE 1 and MR. VITALE, Defendants.

       In the new case, the Clerk is DIRECTED to file the following documents:

       1) The Complaint (Doc. 1);
       2) Plaintiff’s Motions for Leave to Proceed in forma pauperis (Docs. 5 and 7);
       3) This Memorandum and Order Severing Case.
       IT IS FURTHER ORDERED that the only claim remaining in this action is COUNT

1, and the Clerk of Court is DIRECTED to caption this case: TIMOTHY W. ELKINS, Jr.,

Plaintiff vs. JON FATHEREE, Defendant.                The Clerk of Court is also DIRECTED to

TERMINATE Defendants JOHN DOE 1 and MR. VITALE as parties in CM/ECF.

       IT IS ORDERED that COUNT 1 against Defendant JON FATHEREE survives

preliminary review under 28 U.S.C. § 1915A.


                                                  4
       With respect to COUNT 1, the Clerk of Court shall prepare for Defendant FATHEREE:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order Severing Case to Defendant’s place of employment

as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on the Defendant, and the Court will require the

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       IT IS ORDERED that if Defendant can no longer be found at the work address provided

by Plaintiff, the employer shall furnish the Clerk with Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings. Further, this entire matter is REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.




                                                 5
       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff and includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, regardless of whether his IFP application is granted. 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 1/17/2019

                                                       s/ STACI M. YANDLE_
                                                       U.S. District Judge

                                              Notice

The Court will take the necessary steps to notify the appropriate defendant of your lawsuit
and serve him with a copy of your Complaint. After service has been achieved, the defendant
will enter his appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendant’s Answer, but it is entirely possible
that it will take 90 days or more. When the defendant has filed an answer, the Court will
enter a Scheduling Order containing important information on deadlines, discovery, and
procedures. Plaintiff is advised to wait until counsel has appeared for the defendant before
filing any motions, in order to give the defendant notice and an opportunity to respond to
those motions. Motions filed before the defendant’s counsel has filed an appearance will
generally be denied as premature. The plaintiff need not submit any evidence to the court at
this time, unless otherwise directed by the Court.




                                                6
